DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/22.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control mechanism, wherein the control mechanism is configured to…” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 10, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the emanated X-ray beam has a spot size smaller than 5 um.” It is unclear what unit is indicated by “um.” Furthermore, it is unclear how one is to measure a two dimensional size, i.e. a spot size, with a one dimensional measurement. Since the specification offers no explanation as to this measurement, it will be examined as best understood in light of the specification. 
Claim 13 recites, “the conductive member is movably configured to move closer or further from the sample.” It is unclear what is meant by “movably configured.” The claim will be understood to meant that the conductive member may be moved.
Claims 10 and 11 recite the limitation “a control mechanism, wherein the control mechanism is configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Rather, the nonce term of a “control mechanism” is repeated in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Procop, Mathias, and Vasile-Dan Hodoroaba. "X-ray fluorescence as an additional analytical Microchimica acta 161.3 (2008): 413-419 [hereinafter Procop].

Regarding Claim 1:
Procop teaches an apparatus (abstract) comprising: 
a source for generating an electron beam (SEM source in Fig. 2); 
a holder for receiving a sample (holder under sample in Fig. 2); and 
a conductive member arranged between the source and the holder (Fig. 2 –metal foil), 
wherein when the conductive member is arranged at a first position, the electron beam impinges on the sample to provide a first analysis reading (wherein the foil is out of the beam line) and when the conductive member is arranged at a second position, the electron beam impinges on the conductive member to emanate an X-ray beam on the sample to provide a second analysis reading (as shown in Fig. 2). 

Regarding Claim 3:
Procop teaches the apparatus of claim 1, wherein the emanated X-ray beam has a spot size larger than that of the electron beam when providing the second analysis reading (see Fig. 2, wherein the emanated x-ray beam has a larger spot size than the electron beam). 

Regarding Claim 4:
Procop teaches the apparatus of claim 1, wherein the emanated X-ray beam comprises X-ray beams characteristic of the conductive member (pg 416-Results and Discussions). 

Regarding Claim 5:
Procop teaches the apparatus of claim 1, wherein the conductive member comprises a metallic material (Fig. 2 – Mo, W, and Rh are all metallic). 

Regarding Claim 6:
Procop teaches the apparatus of claim 1, wherein the first analysis reading comprises an electron beam-based analysis reading (SEM provides an electron beam based analysis reading). 

Regarding Claim 7:
Procop teaches the apparatus of claim 1, wherein the first analysis reading comprises a scanning electron microscopy reading (Fig. 2 – SEM).

Regarding Claim 8:
Procop teaches the apparatus of claim 1, wherein the second analysis reading comprises an X-ray-based analysis reading (Fig. 2 – EDS). 

Regarding Claim 12:
Procop teaches the apparatus of claim 1, wherein the conductive member is configured to be detachably mountable onto a support structure of the apparatus (the foils of Procop are detachably mountable at least in that they are replaced).

Regarding Claim 13:
Procop teaches the apparatus of claim 1, wherein the conductive member is movably configured to move closer or further from the sample (Experimental – the foil is moved by step motors, therefor it is configured as claimed.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of US 10,453,579 B2 [Miyaoka]

Regarding Claim 2:
Procop teaches the apparatus of claim 1, but fails to teach that the emanated X-ray beam has a spot size smaller than 5 um. Miyaoka teaches a transmission X-ray target that provides a very small spot size (abstract). It would have been obvious to one of ordinary skill in the art to use the transmission X-ray target of Miyaoka in Procop in order to obtain an X-ray spot size Miyaoka 1:66-2:3)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of US 2019/0285548 A1 [Nunney]
Regarding Claim 9:
Procop teaches the apparatus of claim 1, but fails to teach that the second analysis reading comprises an X-ray photoelectron spectroscopy reading. Nunney teaches performing X-ray photoelectron spectroscopy (XPS) on a sample surface (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the XPS detector and analysis of Nunney to Provop. One would have been motivated to do so since this would allow the user to measure additional aspects of the sample.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Procop.

Regarding Claim 10:
Procop teaches the apparatus of claim 1, further comprises a control mechanism (Experimental section- step motor), but fails to specify that the control mechanism is configured to move the conductive member along a longitudinal axis of the X-ray beam. It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify the step motor to step the foil along the beamline. One would have been motivated to do so since this would allow for proper positioning of the foil along the beam axis.

Regarding Claim 11:
Procop teaches the apparatus of claim 1, further comprises a control mechanism (Experimental section- step motor), but fails to specify that the control mechanism is configured to displace the conductive member from the first position to the second position or from the second position to the first position. It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify the step motor to move the foil out of the beamline for replacement. One would have been motivated to do so since this would allow automated replacement of the foil.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of US 2004/0165699 A1 [Rusch]

Regarding Claims 14-17:
Procop teaches the apparatus of claim 1, but fails to teach that the conductive member comprises aluminum, magnesium, chromium, or gold. 
Rusch teaches a transmissive X-ray anodes with various embodiments comprising aluminum (paras 28, 35, 41), magnesium (para 41), gold (paras 30 and 40), and chromium (para 30). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the transmissive anode (i.e. foil) of Procop with any of the above transmissive anode embodiments of Rusch. One would have been motivated to do so since provide an efficient anode for X-ray production (Rusch para 14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881